Filed 12/28/21 In re Zion W. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

In re Zion W. et al., Persons                                  B311497
Coming Under the Juvenile Court
Law.

LOS ANGELES COUNTY                                             Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. Nos.
AND FAMILY SERVICES,                                           18CCJP06934A–B

       Plaintiff and Respondent,

       v.

S.S.,

       Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
      Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
                        INTRODUCTION

      S.S. (mother) appeals from orders entered under Welfare
and Institutions Code section 366.21, subdivision (e). 1 She
contends the juvenile court erred by finding that the Department
of Children and Family Services (Department) provided her with
reasonable reunification services. She also argues the court erred
by finding that the Indian Child Welfare Act (ICWA) does not
apply. We affirm.

                PROCEDURAL BACKGROUND

      The family in this case consists of mother, Zion W. (born
2018), Z.W. (born 2019), and Travon W. (father), who did not
participate in the dependency proceedings and is not a party to
this appeal.2
1.    Initial Proceedings on Behalf of Zion
       On October 26, 2018, the Department filed a juvenile
dependency petition under section 300, subdivisions (a) and
(b)(1), on behalf of Zion, who was then one month old. The
petition alleged father and mother had engaged in domestic
violence in Zion’s presence (count a-1), mother failed to protect
Zion from the violence (count b-1), and mother had a history of
substance abuse and was a current abuser of marijuana,




1All undesignated statutory references are to the Welfare and
Institutions Code.
2When dependency proceedings began, mother and father were not in
a romantic relationship. As discussed below, however, they appear to
have reunited and married in August 2020.




                                  2
rendering her incapable of caring for and supervising Zion (count
b-2).
      On October 29, 2018, the court detained Zion from father
and released him to mother.
      On November 26, 2018, the Department filed a first
amended dependency petition, which added an additional count
under section 300, subdivision (b)(1), concerning father’s criminal
history (count b-3). The original petition was dismissed on
November 27, 2018.
      At the January 24, 2019 adjudication hearing, the court
dismissed count b-2 (mother’s substance abuse) and sustained the
remaining counts. The court declared Zion a dependent of the
court, removed him from father, and placed him with mother on
the condition that mother and Zion reside with the maternal
grandmother.
      The court ordered family maintenance services for mother.
Her case plan included: 10 weekly on-demand, consecutive drug
tests with a full drug program in the event of any missed or
positive test, a domestic violence support group for victims,
parenting classes, and individual counseling to address case
issues including delinquency history, grief and loss, domestic
violence and its effects on children, co-parenting, anger
management, and conflict resolution. As relevant here, the court
also ordered mother to keep the Department informed of her
address and telephone number and not to remove Zion from
Southern California or Kern County.
      At the July 25, 2019 judicial review hearing, the court
found mother was in compliance with her case plan, and the
Department had provided reasonable services. The court ordered
continued family maintenance services to January 23, 2020.




                                3
2.    Further Proceedings in November and December 2019
      2.1. Initial Proceedings on Behalf of Z.W.
      On November 15, 2019, the Department filed a petition
under section 300, subdivisions (a), (b)(1), and (j), on behalf of
Z.W., who was then two months old. The petition alleged, in
counts a-1, b-1, and j-1, that father and mother had a history of
domestic violence, including in sibling Zion’s presence, from
which mother had failed to protect Zion, and that the violence
and failure to protect caused Zion to be a current dependent of
the juvenile court. In count b-2, the petition alleged mother was a
current abuser of marijuana, opiates, and hydrocodone, had
tested positive for marijuana on April 25, 2019, and had tested
positive for opiates and hydrocodone on October 3, 2019. In
count b-3, the petition alleged father abused cocaine, marijuana,
and ecstasy. On November 18, 2019, the court detained Z.W. from
both parents.
      At the December 13, 2019 adjudication hearing, the court
dismissed counts a-1 and b-1 (domestic violence), sustained
count b-2 (mother’s drug use) as amended to strike the language
about opiates and hydrocodone, and sustained count b-3 (father’s
drug use). Count j-1 was stricken and its allegations regarding
domestic violence and mother’s failure to protect were amended
and re-pled under subdivision (b)(1) as count b-4. As re-pled and
amended, count b-4 was sustained.
      The court declared Z.W. a dependent of the court, removed
her from father, and placed her with mother on the condition that
she reside with the maternal grandmother or in another
Department-approved location. The court entered a mutual stay-
away order for mother and father and ordered family
maintenance services for mother. Mother’s case plan included




                                4
biweekly or on-demand drug tests, with a full drug program if
mother missed any test or showed anything other than low or
decreasing levels of marijuana, a 26-week support group for
domestic violence victims, parenting classes if not already
completed, and individual counseling to address case issues,
breaking the domestic violence cycle, and co-dependency. As
relevant here, the court also ordered mother to keep the
Department informed of her address and telephone number and
not to remove Z.W. from Southern California or Kern County.
Father was not provided with services but was granted monitored
visitation.
      2.2. Additional Petitions on Behalf of Zion
       On November 15, 2019, the day it filed the initial petition
on behalf of Z.W., the Department also filed a subsequent petition
under section 342 on behalf of Zion, which mirrored the
allegations in Z.W.’s section 300 petition, discussed above.
       That day, the Department also filed a supplemental
petition on behalf of Zion under section 387. Count s-1 alleged
that the parents had continued to engage in violent altercations,
including mutual combat on November 3, 2019; mother permitted
father access to Zion in violation of court orders; and mother
failed to protect Zion. Count s-2 alleged that mother had violated
court orders by missing eight drug tests, testing positive for
marijuana on April 25, 2019, and testing positive for opiates and
hydrocodone on October 3, 2019.
       The court detained Zion from both parents.
       At the December 13, 2019 adjudication hearing, the court
dismissed the section 387 petition without prejudice. As to the
section 342 petition, the court amended count b-1 to allege that
mother was a current marijuana user, tested positive for




                                5
marijuana on April 25, 2019, missed eight tests in 2019, and was
occasionally under the influence of marijuana while caring for
Zion. As amended, the court sustained count b-1. The court
amended count b-3 to state that parents continued to engage in
altercations, including on November 3, 2019, and mother
provided inadequate protection to Zion by allowing father access
to him. As amended, the court sustained count b-3. The court
sustained count b-2 (father’s drug use) as pled and struck
count b-4 (failure to comply with court orders).
      The court removed Zion from father and placed him with
mother under the supervision of the Department and on the
condition they reside with the maternal grandmother or in a
Department-approved location. The court again issued a mutual
stay-away order to the parents and ordered the family
maintenance services for mother discussed above.
3.    The Department Files Additional Petitions in 2020, and
      the Children are Removed from Mother
      On February 7, 2020, the Department filed a supplemental
section 387 petition on behalf of both children. Count s-1 alleged
that mother left the maternal grandmother’s home with the
children in violation of the court’s order, failed to notify the
Department she had moved, failed to provide the Department or
court with her address, and failed to comply with her case plan.
On February 10, 2020, the Department requested a protective
custody warrant for Zion and Z.W. after the Department was
unable to locate either mother or the children.
      At the February 10, 2020 detention hearing, the court
detained the children from mother and ordered monitored
visitation at the Department’s offices. The court issued a warrant
for mother’s arrest under section 339 and a protective custody




                                6
warrant for Zion and Z.W. under section 340. A month later, on
March 10, 2020, mother and the children were located and the
warrants were recalled and quashed.
      The adjudication hearing scheduled for April 1, 2020 was
continued to April 29, 2020, then to August 19, 2020 due to the
Covid-19 emergency.
      On April 24, 2020, the Department filed a subsequent
petition under section 342 on behalf of both children. The petition
contained one count, pled under section 300, subdivision (b)(1),
which alleged mother had mental health and emotional problems,
including suicidal ideation, and that mother sent a text message
on March 17, 2020, implying she would hurt herself. At the
detention hearing later that day, the court again detained the
children from mother. The court denied mother’s request for
unmonitored visitation and ordered monitored visitation at a
Department-approved location.
      The adjudication hearing for both petitions was held on
August 19, 2020.3 As to the section 387 petition, the court
amended count s-1 to allege that mother failed to keep the
Department informed of her and the children’s whereabouts or
allow the Department to visit and assess the children’s safety
from January 27, 2020 to March 4, 2020, in violation of the
court’s order and had failed to participate regularly in court-


3 Mother testified at the hearing that she had neither traveled to nor
lived in Las Vegas or outside of Southern California with the children
at any time from December 2019 to the present, and claimed she had
been living with the maternal grandmother during that time. She
asserted she had been staying away from father. Later that day,
however, the Department received information that mother had
married father in Las Vegas.




                                   7
ordered drug testing. As amended, the court sustained the
allegation. As to the section 342 petition, the court sustained
count b-1 as pled.
      The court found the previous dispositions of the court had
been ineffective in protecting the children. The court also found
there was evidence that the children’s developmental needs were
not being addressed and that mother had refused to allow the
Regional Center to assess them.
      The court removed the children from mother and ordered
family reunification services. Mother’s case plan included
participation in 10 random, on-demand consecutive drug tests,
with any missed test or test positive for anything other than low
levels of marijuana resulting in a full drug rehabilitation
program with random testing; parenting classes; individual
counseling with a Department-approved therapist; a
psychological assessment; a psychiatric evaluation; and
transportation assistance. The court ordered visitation at a
neutral or public Department-approved location, monitored by
Department staff, with discretion to allow other monitors if
mother visited consistently.
      Mother filed a timely notice of appeal, which was assigned
case No. B307193.4




4 The appeal was ultimately consolidated under that case number with
a later appeal, case No. B308116, from orders discussed below. By
stipulation of the parties, the consolidated appeal was remanded to the
juvenile court on May 4, 2021, with directions related to ICWA.




                                   8
4.    The Department Petitions to Modify Visitation in
      August 2020
      On September 1, 2020, the Department filed a petition
under section 388 asking the court to change the visitation order
entered the previous week. The court had ordered mother to
receive three 3-hour visits per week in a neutral location
approved by the Department, supervised by a Department
monitor. The Department asked the court to order weekly
monitored virtual visits instead. The Department described
mother’s claims that she had been assaulted and that her life and
the children’s lives were at risk from father’s associates,
described mother’s concerning behavior during an emotional plea
to the social worker about the danger, and noted that she was not
actively visiting the children.
      On September 17, 2020, at the initial hearing on the
petition, the court ordered monitored visits for mother by a
Department-approved monitor other than the caregiver to take
place at Department offices or a police station until the October
evidentiary hearing. The court ordered that mother could also
have monitored virtual or telephone visits, and the caregiver
could monitor those visits.
      At the October 2, 2020 section 388 hearing, the court found
mother had episodes in which she was agitated, upset, and
behaved unpredictably.5 The court found mother’s behavior
placed the children at risk because it could cause her to act
impulsively during a visit and could frighten the children.
Because the Department offices were closed, virtual visits were


5At this hearing, mother testified that she was not in a relationship
and had not married father.




                                   9
the only way to ensure the children’s safety. Thus, the court
concluded the Department had established a change in
circumstances in light of this new information, and virtual
visitation would be in the children’s best interests. The court
granted the petition and ordered the Department to work with
the children’s caregiver to plan a virtual visitation schedule. The
visits, which would remain virtual until the Department offices
reopened, should occur a minimum of three times per week; once
the Department’s offices reopened, mother was to have monitored
visitation there.
       Mother filed a timely notice of appeal from the
September 17, 2020 and October 2, 2020 hearings, which was
assigned case No. B308116.
5.    Six-Month Review Hearing in March 2021
      On March 3, 2021, the court held a six-month review
hearing under section 366.21, subdivision (e). Mother testified.
After the court received evidence indicating mother had
substantially complied with her case plan, the hearing was
continued to March 23, 2021, to address evidence that mother
had secretly married father and moved to Las Vegas.
      At the continued hearing, the court issued its tentative
ruling that the Department had met its burden of proof, noting
that mother had six missed drug tests in the previous two
months; was living either full-or part-time with father in Las
Vegas, which she had failed to disclose to the social worker;
underwent a psychological assessment that suggested she
suffered from fairly serious mental health problems; and seemed
to have stability issues. Mother asked the court to place the
children with her, or, alternatively, to order unmonitored,
overnight visitation.




                                10
       The court found mother’s credibility was “limited.” It
commented that mother’s statement that she was not in a
relationship with father was not true, and “it’s really not possible
to make substantive progress on addressing the issues that have
caused a risk of harm to children if mother is concealing very
basic facts about her living situation from the Department … .”
The court explained that mother’s “technical compliance with her
case plan is far less important than the fact that she’s not at all
transparent about her actual living situation.” The court also
noted that mother was not in compliance with her case plan
because she missed drug tests and had not participated in a drug
program, and noted mother suggested in a conversation with the
social worker that she was under the influence of something
when she married father. The court explained that because the
children are so young, they would not be able to disclose if they
were exposed to domestic violence.
       Thus, the court held it would be detrimental to return the
children to either parent, and mother was in partial compliance
with her case plan. The court found reasonable services were
provided to the parents. The court ordered the Department to
work with the caregiver to ensure the children were receiving all
necessary developmental services.
       Mother filed a timely notice of appeal.

                  FACTUAL BACKGROUND

1.    Family History
     Mother, who had a welfare history of her own as a child,
which included being a victim of human trafficking and being
spanked by her adult brother with a belt as a form of discipline,
was 19 years old at the start of Zion’s juvenile dependency case.




                                 11
She had completed school through 10th grade and had been on
probation as a minor for several offenses.
      Mother met father through a friend when father was
incarcerated; mother was 16 and father was 20. Father’s CLETS
report reflects convictions for second degree robbery (Pen. Code,
§ 211) and misdemeanor vandalism (id., § 594, subd. (a)(2)) as
well as several arrests that do not appear to have resulted in
convictions.
      Zion was born in August 2018.
2.    2018 Domestic Violence Referral
       This case stems from an October 20, 2018 referral related
to a physical altercation between father and mother in Zion’s
presence; father was the aggressor.
       A week after the referral, a HUB doctor indicated that Zion
was underweight, and Zion’s foster mother told the Department
that mother had been diluting ready-made formula. After the
doctor explained that formula should not be diluted so that the
child could receive all of its nutrients, Zion’s growth insufficiency
was “completely resolved,” and he showed normal growth and
development.
       Otherwise, Zion appeared healthy and showed no signs of
abuse or neglect. Mother appeared to appropriately care for him,
soothe him, and handle him, and there were no evident safety
concerns in mother’s home. During the Department’s monthly
visits, social workers observed a strong bond between mother and
Zion. Mother disclosed that she smoked marijuana but said she
did not smoke around Zion.
       During the first family maintenance period, mother was
pregnant with her second child with father. During the first half
of 2019, she successfully completed a domestic violence class, 12




                                 12
sessions of a domestic violence support group, and six parenting
classes.
3.   2019 Domestic Violence Referral
      Z.W. was born in September 2019. Mother tested positive
for opiates and hydrocodone on October 3, 2019, which she
explained was due to the pain medication she had been
prescribed after she gave birth via C-section.
      On November 4, 2019, the Department received a second
domestic violence referral for an incident the previous day
between mother and father. Mother denied that the altercation
had been physical but agreed to a safety plan in which the
maternal grandmother would monitor visitation with the
children.
      Mother began individual counseling in December 2019. She
discussed the traumas in her life, domestic violence, what
triggered her anger, her reactions to things, and coping skills.
4.   Post-Removal Events in 2020
      By January, however, the Department reported that
mother was no longer attending individual therapy and had
missed many of her drug tests. Family preservation services had
been terminated due to nonparticipation.
      When the Department went to the maternal grandmother’s
home to check on the children on January 17, 2020, they were not
there. Nor could the Department locate them on January 21, 23,
and 31, 2020, or on February 3, 2020.
      On January 27, 2020, mother told the social worker that
she had relocated to Las Vegas with the children. She said she
planned to be back in Los Angeles the following day and would
meet the social worker at the Department’s office. Mother




                               13
declined to provide her contact information in Las Vegas but said
she would provide the social worker with a copy of her lease.
Mother did not appear at the Department’s office the next day,
however.
       The maternal grandmother contacted the social worker on
March 4, 2020, and reported that the children were at her home.
Mother called the social worker shortly thereafter, threatened the
social worker with profanity, and stated the Department would
not take her children. Mother soon called back, however, and said
she would bring the children to the Department’s office. She left
the children with the social worker in the lobby that day, but did
not provide proper clothing, formula, a bottle, or diapers. Thirty
minutes after dropping off the children, mother called back and
said she was relinquishing her parental rights to her mother.
       Zion appeared well cared-for, but the foster mother
reported that at almost six months old, Z.W. could not hold her
head up, sit up, or roll over; nor was she trying to crawl. Z.W.’s
pediatrician referred her to the Regional Center. Similarly, Zion
had speech delays and was not meeting his developmental
milestones. Thus, on March 6, 2020, the Department referred the
children for a Regional Center assessment and mental health
services.
       During mother’s March 13, 2020 visit at the Department’s
office, the foster mother expressed concern that mother was
planning to leave with the children. Mother brought a diaper bag
of clothes and formula for the children. Building security was
advised, and two social workers entered the room to monitor the
visit.
       On March 30, 2020, mother refused to consent to or
participate in the children’s assessment by the Regional Center.




                               14
The Department indicated that the Regional Center could assess
the children without mother’s consent but would not be able to
provide services for the children if they were found eligible.
       On May 29, 2020, twice-weekly in-person visits with the
children had been scheduled, with the caregiver monitoring the
visits. On June 1, however, mother declined to have the visits and
said she was going to focus on her classes. Then, on June 9, she
again requested in-person visits.
       On June 9, 2020, mother again refused to consent to the
children’s assessment by the Regional Center. Both children were
ultimately assessed and both were found to have delays.
       At her in-person visit the next day, mother was two hours
late, spent the visit on her phone, and sent the social worker a
text message saying that she wanted the children to be moved
again because she did not like the paternal aunt—
notwithstanding she had asked the Department to place the
children with the paternal aunt several months earlier.
       The following week, the paternal aunt indicated that
mother became hostile and argumentative in front of the
children. Mother was verbally aggressive as the aunt tried to put
the children in the car; the children were crying. The caregiver
called law enforcement to help her get Zion and Z.W. into the car.
       On July 1, 2020, mother called the social worker and
indicated she was in a relationship with an enemy of father’s, and
when father found out, her tooth was “knocked out.” Mother said
she was leaving town to get away from father, and she would not
be visiting the children in the future. Then, on July 13, 2020, the
social worker arrived in the lobby of the Department’s office to
find mother crying hysterically and shaking. Mother said the




                                15
children needed to be immediately moved from the caregiver’s
home because mother was scared for their lives and her own.
      Mother cancelled her visit on July 8, 2020, and did not
attend her July 22, 2020 visit. She failed to confirm her July 29,
2020 visit, and when it was cancelled, she called the social
worker and threatened to harm the caregiver if she did not bring
the children to the visit. Mother did not attend her August 5,
2020 visit.
      Things appeared to improve in late summer, however.6
Mother enrolled in a parenting class on August 26, 2020, and
although she was not enrolled in individual counseling, she was
waiting to be scheduled for a psychiatric evaluation. On
September 19, 2020, mother and the caregiver agreed to a
schedule for virtual visitation. The Los Angeles County
Department of Mental Health reported that mother had enrolled
in individual counseling on September 28, 2020; she began
weekly therapy that day. On December 30, 2020, mother’s
therapist indicated that mother had made progress. On January
25, 2021, however, the therapist indicated that going forward,
she would only be able to see mother once per month due to her
large case load.
      Meanwhile, mother finished her 12-session parenting
course in January 2021. The instructor reported that mother
“exudes a positive and open attitude towards learning new
parenting concepts. She participates in each zoom class
discussion and asked questions for clarification as needed.




6 Unbeknownst to the Department at the time, mother married father
in Las Vegas on August 19, 2020.




                                16
[Mother] openly addresses issues that brought her to the
attention of DCFS.”
      By the time of the six-month review hearing in March 2021,
mother had been engaged in her weekly virtual visits with Zion
and Z.W. and was getting along well with the caregiver.
      But that was also the month that the Las Vegas deception
unraveled.
5.   The Las Vegas Investigation
      At the six-month review hearing, the Department told the
court that mother was still unpredictable because she continued
to provide “false information” to both the Department and the
court and refused to provide her address.
      On March 5, 2021, a property management company in Las
Vegas, Nevada told the Department that mother’s address was in
Las Vegas, but would not provide her apartment number. The
Department later learned that father had made an injury report
to the Las Vegas Metropolitan Police Department the previous
October and had provided the same address as that provided by
the management company for mother. A management company
employee told the Department, “she is so cute pregnant.”
      On March 8, 2021, a Department social worker went to the
maternal grandmother’s home. Although the maternal
grandmother wasn’t home, a neighbor said that mother “comes by
every now and then and she appeared pregnant.”
      The Department also reported that father’s social worker
from a dependency case involving father’s other child indicated
father resided in Las Vegas, was arrested there on November 16,
2020, and the mother of his other child said a mutual friend told
her that father was married and expecting a child with a woman
in Las Vegas.




                               17
       On March 10, 2021, mother contacted the Department to
provide her new contact number, but declined to meet with the
social worker in person on March 12, 2021, and said her mother
could sign any required documents on her behalf. When the social
worker asked if mother was married, she replied, “I went to
Vegas on some mad stuff and got married.”
       She denied she was pregnant, however, and threatened the
mother of father’s other child and accused her of providing
information to the Department. Via FaceTime with the social
worker, mother displayed her stomach area. The social worker
reported she believed she was observing a “pregnant belly”;
mother said she would take a pregnancy test at a doctor’s office
and provide the results to the Department.7 Mother also denied
that she lived in Las Vegas and said she lived in her mother’s
home.
       The Department subsequently received an anonymous text
message containing a video. The message said the video was
taken at the beginning of February. The video showed mother
and father popping a balloon; writing on the video said “it’s a
girl.”

                              DISCUSSION

1.       The court’s reasonable-services finding is supported by
         substantial evidence.
      Mother contends the court erred by finding the Department
had provided her with reasonable reunification services.
Specifically, she argues that she received too few individual



7   There is no evidence she ever did so.




                                     18
therapy sessions and lacked access to the children’s
developmental treatments. We disagree.
      1.1. Legal Principles and Standard of Review
       When a child is removed from a parent’s custody, the court,
typically, must order child welfare services for the child and the
parent to facilitate family reunification. (§ 361.5, subd. (a);
Tonya M. v. Superior Court (2007) 42 Cal.4th 836, 843.) If the
dependent child is younger than three when he or she is removed,
reunification services must be provided for at least six months
from the disposition hearing but, ordinarily, not longer than 12
months from the date the child entered foster care. (§ 361.5,
subd. (a)(B).)
       The Department must make a good faith effort to develop
and implement the family reunification plan. (In re Jasmon O.
(1994) 8 Cal.4th 398, 424.) In particular, reunification services
should be tailored to the particular needs of the family. (David B.
v. Superior Court (2004) 123 Cal.App.4th 768, 788.) The
Department’s efforts must, therefore, be judged according to the
circumstances of each particular case. (In re Taylor J. (2014) 223
Cal.App.4th 1446, 1451.)
       We review a court’s finding for substantial evidence from
which the court could conclude there was clear and convincing
evidence that the Department provided reasonable services. (In
re Alvin R. (2003) 108 Cal.App.4th 962, 971.) In determining
whether substantial evidence exists, we review the evidence in
the light most favorable to the prevailing party and indulge all
legitimate and reasonable inferences to uphold the ruling. (In re
Misako R. (1991) 2 Cal.App.4th 538, 545.) The standard is not
whether the services provided were the best that might have




                                19
been provided, but rather whether they were reasonable under
the circumstances. (Id. at p 547.)
      1.2. The Department provided reasonable services.
       Mother argues that the crucial service being provided to
her was individual counseling, and that service was “severely
impacted” during the review period. Mother’s case plan called for
weekly individual counseling, which she began on September 28,
2020. On December 30, 2020, the therapist reported that mother
appeared to have made progress. On January 25, 2021, however,
the therapist indicated that going forward, due to her large
caseload, she would only be able to see mother once every four to
six weeks. Thus, although mother received weekly individual
counseling for the first four months of the review period, she
seems to have received only monthly individual counseling for the
last two months. Mother contends the Department “made no
effort to refer mother to a therapist who had a lighter case load or
who could see [her] on a weekly basis as recommended by her
providers.” Therefore, she argues, the Department failed to make
reasonable efforts to assure she had access to weekly therapy.
       Certainly, mother appears to have benefitted from
individual therapy. Mother testified that the sessions were
helpful because they talked about her past as well as her present
situation, and her therapist helped guide her as to how to react to
different situations and helped her to learn coping skills. In her
sessions, she worked on her feelings, concerns, and fears. Mother
testified that her therapist was a big influence on her; she talked
to her therapist about everything. For example, mother
previously thought the caregiver was against her and felt angry;
she learned through therapy that she was wrong.




                                20
      Mother’s improved communication skills were not only the
result of individual counseling, however. Mother also testified
that she learned to communicate better with the caregiver
because she kept in touch with the instructors from her parenting
classes, who talked to her about different ways to communicate.
      Mother’s Department of Mental Health treatment plan had
suggested that she receive individual counseling once every two
months. It also suggested that a weekly group class would be
helpful to reduce her sad mood and angry outbursts. It did not
mandate weekly individual sessions. Nevertheless, additional
individual sessions with mother’s current therapist would
probably have been helpful. But it is not obvious that additional
sessions with a different therapist, with whom she had no
relationship and would have to start from scratch, would be more
helpful than limited sessions with the therapist she already had.
      Mother acknowledges her lies to the Department and the
court, which she frames as “trying to pretend that she had not
married father or had not become impregnated with another of
his children, or was not going back and forth to Las Vegas,” but
she insists the lies are “a core issue that only can be addressed
with intensive services.” Although there is evidence mother’s
individual counseling helped with her anger and communication
issues, however, there is no evidence in the record before us that
the counseling addressed her repeated, substantial lies about her
relationship with father and where she lived. If it did, it did not
seem to help. Indeed, immediately after testifying about the
benefits of therapy, mother told the court she did not have a
relationship with father and last communicated with him when
the children were detained. In fact, they were married and
expecting a third child.




                                21
      Finally, mother suggests that she should have been offered
opportunities to communicate with the children’s developmental
services providers and participate in their treatments. But the
court did not view mother’s minimization of the children’s
developmental delays as a barrier to reunification. To the
contrary, at the six-month-review hearing, the court indicated it
was inclined to return the children to mother because the
Department had not proven they would be at risk if they were
returned to her. It was only after the court learned mother had
lied about her relationship with father and was concealing “very
basic facts about her living situation from the Department” that
the court concluded return would be detrimental. As the
children’s developmental needs were not a barrier to
reunification, the court did not err by concluding the Department
had provided reasonable services.
2.    Mother’s ICWA claim is not ripe.
       On May 4, 2021, this court entered a stipulated remand
order in case No. B307193 in which we directed the juvenile court
to order the Department “to investigate mother’s claimed
Cherokee heritage and inquire of the father, if available, and the
paternal family regarding any known Indian heritage, and send
notices to the Cherokee and any appropriate tribe(s) and the
Bureau of Indian Affairs, and to submit a report on its
investigation as well as those notices, return receipts, and any
tribal or agency responses to the juvenile court. [Citation.]”
       In this appeal, mother “again raises the issue of
noncompliance with the ICWA … because the [juvenile] court
found on March 3, 2021 that the ICWA did not apply.” Mother
acknowledges that the lower court’s ruling predates our remand
order but nevertheless asks us to “affirm the directions from [the




                               22
remand order] for each and all of the reasons argued in her
opening brief in case number B307193.” Because we have already
granted the relief mother seeks, we decline to do so. (See People
ex rel. Lynch v. Superior Court (1970) 1 Cal.3d 910 [courts should
not issue advisory opinions].)

                        DISPOSITION

      The orders are affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                     LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      EGERTON, J.




                                 23